Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 1of11 PagelD#: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF WEST VIRGINIA FILED

CORY BATLEY meee

U.S. DISTRICT COURT-WYy!
CLARKSBURG, WV 26301

 

 

 

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)
V. Civil Action No.: ©
(To be assigned by the Cler k of Court)
RARBRER |.
M.BARBERLE. 3: Dertb

 

 

Groh
Trad Le

Enter above the full name of defendant(s) in this action Scns

 

 

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

 

A. Name of Plaintiff: Cory Bai ley Inmate No.: M1 -
Address: HAZE\TON “USP PO. Box 2000 Bruteton “rN is, WV 20525

 

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document 1 Filed 04/23/20 Page 2 of 11 PagelD #: 2

B.l

B.2

Attachment A

 

Name of Defendant: M. BARBER, Lt.

Position: (|_|) Lieutenant

Place of Employment: US.P HAZELTON

Address: PO. Box 2000 Batele Mails WV aG52S

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes O No

If your answer is “YES,” ine) explain: De bey AC lan 4 / NM i ARBRE. i+.

was the. Supe rvising | t On Dury toy lunch mainte.
re bic Ad 20,2 VOLO”

one

 

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

 

United States District Court & Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 3 of 11 PagelD#: 3

Attachment A

If your answer is “YES,” briefly explain:

 

 

 

 

 

B.3. Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

B.4 Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 1 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 40f11 PagelD #: 4

Attachment A

B.5 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

I. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: US P (JA7ELTON

 

A. Is this where the events concerning your complaint took place?
@ Yes O No

If you answered “NO,” where did the events occur?

 

B. Is there a prisoner grievance procedure in the institution
where the events occurred? B Yes O No

C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
O Yes No

D. Ifyour answer is “NO,” explain why not: THE Lack of ticu iSti a this
Jinshitution. T was Tnhinucl lated. iii lecl yay | coon lain
With the department of Justice Sexual Assault/ PREA.
also Vlec complaint with Nabonal PREA Coordinator Central Offre

E. — If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 0 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 5of11 PagelD#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1

LEVEL 2

LEVEL 3

 

 

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes ENOL /oiD

 

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiff(s): |e PATLEW \ /fX\\ \
caper | OU
Defendant(s): Caaeecd
. ~ " . a bo i f a
2. Court: NOeRReRTDIstnic Sfawess Winainid

 

 

 

(If federal court, name the district; if state court, name the county)

3. Case Number:

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court il Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 6 of 11 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not

 

 

 

 

sought.
E. Did you exhaust available administrative remedies?
QO Yes O No

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 7 of 11 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3, Grounds for dismissal: O frivolous 0 malicious

CG failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

 

 

C\ O 7 Woe snarl ” AE
cLam 1: Sexual tonc\woq_ MBAR BER Aicopecl mou derutals
evens occurecl Feri rary 20, 2020 a) lunch mainline

 

 

 

Supporting Facts: Mp, RRER Sarchec| hot my) Y leds ay |

 

United States District Court I3 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 8 of 11 PagelD #: 8

Attachment A

inside Doth peckets, lett Sicle then nights! Ct at this
Hime is When MV. BARBER Groped Ko en. fals. After walking
though i metal detectth. Dunna Hoc l_nmnaintine in thé
hallway of the deen corriclon

CLAIM 2: dntin | dation |
Vent cured Felruaw 20,2020 at lunch main line

 

 

 

Supporting Facts: AP ec LEN BARBER clen acted me Lt MARBER
Fxcecl me lo Siar Lon the Wal wit 5 Other officers while
yeaa nales Walked past. T asked Li tak BEI wha: dic
Voucemng anc why? Tad 0 LEN BARGER [oA COUN Gg rm
aus OY Something jumypecl a Stabled dns is game hid i iS
U.S.P Hazelton. Lt. BARBER Stated ne er Ws wil #h ashi le on histae.
CLAIM 3:

 

 

 

 

 

 

 

Supporting Facts:

 

 

 

 

 

CLAIM 4:

 

 

 

 

 

Supporting Facts:

 

 

 

United States District Court ld Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 9 of 11 PagelD #: 9

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the

exact nature of your damages.
emotional cisquietude, emobonal despaic wn Authority, Fee lic

of inhimiclatibn ancl taunting, 1 had to Gel ray A ree
medication dose raised trom 50mq tb lOOmg and Wave
been Gutlerma Ve its Qainic AHackS. <L have fo sTay busy or
roy hund will ot allow me fo velax tT wa dlichaled by my
beers dnd fac Numerous question of cought inadanderods place.

 

 

Vil. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes,
Telenclant Lieutenant M.BARBEIe be fourcl qu ity of Sexual
Crime Pay navn moneda ne “TES oy manok
write d diooiogy letter To the Neer 1 GneC nt
Pian
Designate | plank MH To FCL Terra Haute,Indiana lmmectiatly.

   
 
    
 

vo

 

United States District Court i3 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document 1 Filed 04/23/20 Page 10 of 11 PagelD #: 10

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at US.P Haze | ton on ADA QO, 020

(Location) (Date)

  

 

Your Signature {)

 

United States District Court 16 Northern District of West Virginia-2013
Case 3:20-cv-00066-GMG-RWT Document1 Filed 04/23/20 Page 110f11 PagelD #: 11

Attachment E

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CORY BATLEY

 

Your full name

3: 20cvlel.

 

Vv. Civil Action No.:

M. BARBER, Lt.

 

 

 

Enter above the full name of defendant(s) in this action
Certificate of Service

I, CORY BAT LEY (your name here), appearing pro se, hereby certify

 

that I have served the foregoing Feckeral Civil Rights Complaint (title of
document being sent) upon the defendant(s) by depositing true copies of the same in the

United States mail, postage prepaid, upon the following counsel of record for the

defendant(s) on Apa! 20, AOAC (insert date here):

(List name and address of counsel for defendant(s))

(sign your fayhe)

—.)

      

 

United States District Court 23 Northern District of West Virginia-2013
